Title: To Thomas Jefferson from Anthony Gerna, 18 November 1788
From: Gerna, Anthony
To: Jefferson, Thomas



Dublin, Novr. 18. 178831 College green

Agreeable to your Excellency’s Commands I here enclose the Catalogue required, having added to it those books which were ommitted and yet printed in Dublin. I shall also forward the General one as soon as ready. Meantime I shall think my-self highly honoured and happy by the Continuance of your much valued Friendship, and remain with the greatest respect Your Excellency’s very Humble most Obedient & Obliged Servant

Anthony Gerna


P.S. A Gentleman of the name of Dobin has call’d on me and enquired about those books, your Excellency has now received.

